72 F.3d 920
315 U.S.App.D.C. 281
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Michael OLIVER, Appellant.
No. 94-3184.
United States Court of Appeals, District of Columbia Circuit.
Dec. 4, 1995.

Before:  SENTELLE, HENDERSON, and RANDOLPH, Circuit Judges.

JUDGMENT

1
This case was heard on appeal from the United States District Court for the District of Columbia.  Having considered the record from that court and the briefs and arguments of counsel, the court is satisfied that appropriate disposition of this case does not require a published opinion.  See D.C.Cir.R. 36(b).


2
Under the sentencing guidelines in effect at the time of Oliver's offense, a sentencing judge could consider a downward departure if the defendant showed that his reduced mental capacity "contributed to," U.S.S.G. Sec. 5K2.13, or his history of childhood abuse had "some plausible causal nexus" with, United States v. Clark, 8 F.3d 839, 845 (D.C.Cir.1993), the commission of the offense for which he was sentenced.  The district court concluded here, however, that Oliver failed to show any connection between his deprivations and his drug dealing.  Thus, regardless of any other complaint Oliver may have with the district court's reasoning, he was, at bottom, not eligible for the departure he seeks.  For that reason, it is


3
ORDERED and ADJUDGED that the judgment of the district court is affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 41.